66 F.3d 317
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff--Appellee,v.Owen Franklin SILVIOUS, Defendant--Appellant.
No. 95-7058.
United States Court of Appeals, Fourth Circuit.
Submitted:  Aug. 24, 1995.Decided:  Sept. 19, 1995.

Owen Franklin Silvious, Appellant Pro Se.  Jean B. Weld, OFFICE OF THE UNITED STATES ATTORNEY, Roanoke, VA, for Appellee.
Before WIDENER, HALL, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying his motion to correct an illegal sentence under former Fed.R.Crim.P. 35(a) (applicable to offenses committed prior to November 1, 1987).  We have reviewed the record and the district court's opinion and find no abuse of discretion.  Accordingly, we affirm on the reasoning of the district court.  United States v. Silvious, No. CR-86-80-R (W.D.Va. June 27, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.